            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 1 of 10




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF COLORADO

                         Civil Case No. 1:21-cv -2049


                         GUSTAVO ZAMORA,

                                              Plaintiff,

                         v.

                         ROCKY MOUNTAIN EMS, INC d/b/a Rocky Mountain Mobile Medical d/b/a Beo Mobility, and
                         RAYMOND GOETZE, an individual,

                                              Defendants.


                                                                     COMPLAINT


                                                                INTRODUCTION

                              1. Plaintiff Gustavo Zamora (“Plaintiff”) worked as a paramedic for Defendants’ emergency

                                 medical services company for only a couple of months, but during his employment the

                                 company attempted to classify part of his work as “employee” work and part as

                                 “independent contractor” work in order to avoid paying overtime. When he complained

                                 about this, Defendants fired him.

                              2. To challenge these and other wage violations, Plaintiff brings this action, by and through

                                 his attorneys, against Defendants Rocky Mountain EMS, Inc d/b/a Rocky Mountain

                                 Mobile Medical and d/b/a Beo Mobility (“Rocky Mountain Mobile EMS”) and Raymond

                                 Goetze, an individual, to recover unpaid or underpaid wages and other damages under the

                                 provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.

                                 (hereinafter “FLSA”), the Colorado Minimum Wage Claim Act, §8-4-101, et seq. and the

                                 Colorado Wage Act, C.R.S. §8-6-101, et seq., as implemented by the Colorado Order for

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 2 of 10




                                Minimum Pay Standards (the “COMPS”) (collectively, “CWCA”).

                            3. Plaintiff Gustavo Zamora further alleges that Defendants violated the anti-retaliation

                                provisions of the FLSA and/or CWCA by terminating him in response to his decision to

                                pursue a wage claim against them.



                                                         JURISDICTION AND VENUE

                            4. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            5. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            6. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at or around

                                the Defendants’ business located at 5055 Mark Dabling Blvd., Colorado Springs, CO

                                80918, CO, and one or more of the Defendants named herein resides in this district.

                                                                     PARTIES

                         Defendant Rocky Mountain EMS, Inc.

                            7. Defendant Rocky Mountain EMS, Inc (hereinafter “Rocky Mountain Mobile EMS”) is a

                                Colorado corporation doing business within El Paso County, whose principal place of

                                business is located at 5055 Mark Dabling Blvd., Colorado Springs, CO 80918. Its

                                registered agent is listed with the Colorado Department of State as Rocky Mountain EMS,

                                Inc. at the same address. Registered trade names associated with this entity include Rocky

                                Mountain Mobile Medical and Beo Mobility.

                            8. At all relevant times, Defendant Rocky Mountain Mobile EMS had annual gross revenues



ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                       Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 2
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 3 of 10




                                in excess of $500,000.

                            9. At all relevant times, Defendant Rocky Mountain Mobile EMS was engaged in interstate

                                commerce and/or the production of goods for commerce, within the meaning of the FLSA,

                                29 U.S.C. §§ 206(a) and 207(a).

                            10. At all times material to this action, Defendant Rocky Mountain Mobile EMS was subject

                                to the FLSA and was an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.

                         Defendant Raymond Goetze

                            11. Defendant Raymond Goetze, an individual, resides in Colorado Springs, Colorado, El Paso

                                County, upon information and belief.

                            12. At all times material to this action, Defendant Goetze actively participated in the business

                                of the corporation.

                            13. At all times material to this action, Defendant Goetze exercised substantial control over the

                                functions of the company’s employees including Plaintiff. For example, Defendant had the

                                ability and authority to hire and fire employees, set rates of pay, and set employee

                                schedules.

                            14. At all times material to this action, Defendant Goetze was an “employer” of the Plaintiff,

                                as defined by § 203(b) of the FLSA and CWCA.

                         Plaintiff Gustavo Zamora

                            15. Plaintiff Gustavo Zamora is a resident of Colorado Springs, Colorado, which is in El Paso

                                County.

                            16. Plaintiff Zamora worked for Rocky Mountain Mobile EMS as a paramedic from February

                                17, 2021 to April 21, 2021.




ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                       Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 3
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 4 of 10




                            17. At all times material to this action, Plaintiff Zamora was an “employee” within the meaning

                                of 29 U.S.C. § 203(e) and 7 C.C.R. 1103-1(2).

                            18. While in this position, Plaintiff’s compensation was on an hourly basis. His rate of pay

                                was $21 per hour for regular work and $50 per hour for FEMA (covid-related) contracts.

                            19. While working in this capacity, Plaintiff Zamora recorded time worked in a handwritten

                                daily log. Defendants are or should be in possession of all employees’ time records,

                                including Plaintiff’s.

                            20. Zamora estimates that generally he worked approximately 100 hours per week.

                            21. Mr. Zamora typically worked two 24-hour shifts per week. He also worked additional shifts

                                to do the FEMA work, and did as much as he could of this higher-paying work. For that

                                work he worked 12-14hrs/day almost every day he wasn't doing his 24 hr shifts.

                            22. For the two 24-hour regular shifts the employer paid Mr. Zamora at a rate of ($21/hr x 40)

                                + ($21 x 1.5 x 8/hrs).

                            23. For the FEMA work Defendants paid Plaintiff at a “straight time” rate of $50 per hour,

                                even though he had already worked more than 40 hours in the workweek.

                            24. Thus, Plaintiff Zamora was not paid at a rate of one and one half times his normal hourly

                                rate for all hours over 40 worked in a workweek.

                                                               LEGAL CLAIMS

                                                   As And For A First Cause of Action:
                                            FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            25. Plaintiff reallege and incorporate by reference each allegation contained in the paragraphs

                                above, and by reference replead and incorporate them as though fully set forth here.

                         Failure to Pay Time Overtime Properly

                            26. Defendants failed to compensate Plaintiff employees at a rate of one and one half times

ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                Page 4
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 5 of 10




                                their normal hourly rate(s) for all hours over 40 worked in a workweek, in violation of the

                                FLSA.

                         Willful & Not Based on Good Faith & Entitlement to Damages

                            27. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            28. At all relevant times, Defendants knew of the FLSA’s requirements regarding overtime.

                                In paying Plaintiff in the manner in which they did, Defendants knowingly violated the

                                mandates of the FLSA.

                            29. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            30. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid

                                overtime wages, liquidated damages, attorney fees, costs, and interest, as set forth in the

                                FLSA, more specifically 29 U.S.C. § 216(b).



                                                    As And For A Second Cause of Action:
                                                     COLORADO WAGE ACT VIOLATIONS

                            31. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            32. The Defendants were Plaintiff’s “employer” as that term is defined by the COMPS.

                            33. Plaintiff is Defendants’ “employee” as that term is defined by the Wage Order because he

                                performed labor for the benefit of Defendant in which Defendant commanded when,

                                where, and how much labor or services would be performed. 7 C.C.R. 1103-1(2).




ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                Page 5
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 6 of 10




                         Failure to Pay Weekly Overtime Premiums
                         (Violation of the Colorado Wage Act, C.R.S. §§ 8-4-109; 7 C.C.R. 1103-1(4))

                             34. Plaintiff work more than 40 hours at least some workweeks.

                             35. Defendants did not pay the Plaintiff overtime premiums for all of the hours he worked over

                                 40 in each workweek.

                             36. As a result, Plaintiff has suffered lost wages and lost use of those wages in an amount to

                                 be determined at trial.

                             37. Plaintiff is entitled to recover in a civil action the unpaid balance of the full amount of the

                                 wages owed to him and penalties. C.R.S. § 8-4-109; 7 C.C.R. 1103-1(18).

                             38. Defendants violated the CWCA as implemented by the COMPS, when they failed to pay

                                 the Plaintiff overtime premiums for hours worked over 40 in each given workweek or 12

                                 hours per day. 7 C.C.R. §1103-1(4).

                             39. For any and all time worked by all Plaintiff, or to be credited to all Plaintiff during a

                                 workweek, Plaintiff is entitled to pay at his regular rate of pay for work up to 40 hours of

                                 work per workweek, and at time-and-a-half for all of work over 40 hours per workweek or

                                 12 hours per day.

                         Failure to Pay Wages When Due
                         (Violation of the C.R.S. § 8-6-103)

                             40. The Defendants failed to pay Plaintiff all his earned wages when due, as alleged above.

                         Failure to Pay All Earned Wages
                         (Violation of the C.R.S. § 8-6-109)

                             41. Plaintiff has been separated from employment with Defendants.

                             42. Defendants have failed to pay Plaintiff all his wages and compensation earned during

                                 Plaintiff’s employment, as alleged above.




ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                         Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                    Page 6
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 7 of 10




                         Wage Demand Penalties
                         (Violation of the C.R.S. § 8-4-109)

                             43. Plaintiff, through counsel, issued Defendants a Wage Demand letter dated May 18, 2021.

                             44. In that, Plaintiff demanded payment of $9,420.96.

                             45. Defendants sent funds to Plaintiff’s counsel in the amount of $9,420.96.

                             46. However, Defendants’ “tender” was contingent. Their counsel conditioned this payment

                                 with the following language: “We are conceding the above sum only to deprive you the

                                 opportunity of realistically obtaining any fees or costs. This transfer is being made under

                                 the following condition: (1) You may not disburse any money transferred into your trust

                                 account to you or Gustavo pending final resolution of a lawsuit my clients will bring file

                                 against Gustavo seeking substantial damages. … (2) Once my clients file their lawsuit they

                                 will be making a motion to have the money paid into your trust fund transferred to the

                                 Court’s Registry to be held there pending resolution of this case.”

                             47. These funds are in Plaintiff’s counsel’s firm’s COLTAF account at present.

                             48. This payment does not constitute a tender of wages as contemplated by § 8-4-109.

                                 Therefore, the penalties set forth therein are payable.

                         Damages

                             49. Plaintiff is entitled to recover in this civil action the unpaid balance of the full amount of

                                 unpaid wages and/or underpaid overtime wages that are owed and appropriate penalties,

                                 together with reasonable attorney fees and court costs. C.R.S. § 8-6-118; 7 C.C.R § 1103-

                                 1(18).




ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                        Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 7
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 8 of 10




                                                        As And For A Third Cause of Action:
                                                                FLSA – RETALIATION

                             50. Plaintiff realleges and incorporates by reference each allegation contained in the

                                  paragraphs above, and by reference repleads and incorporates them as though fully set forth

                             51. In addition, following his termination, Plaintiff, through counsel, sent Defendants “demand

                                  letters” in which he made claims to wages owed.

                             52. In response, Defendants have threatened to sue Plaintiff. The proposed grounds upon which

                                  such a suit might be brought are meritless.

                             53. Defendants have violated the provisions of Section 15(a)(3) of the FLSA (29 U.S.C. §

                                  215(a)(3)), by discriminating against Plaintiff for exercising rights protected under the Act.

                             54. As a result of these violations by Defendant of the FLSA, the Plaintiff is entitled to damages

                                  as set forth in the FLSA, more specifically 29 U.S.C. § 215(a)(3), in an amount to be

                                  determined at trial.

                                                         As And For A First Cause of Action:
                                                                CWCA – RETALIATION

                             55. Plaintiff realleges and incorporates by reference each allegation contained in the

                                  paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                  here.

                             56. By complaining about the propriety of these pay practices to Defendants and by hiring

                                  counsel to pursue a wage claim against them, Plaintiff engaged in activities protected under

                                  CRS § 8-4-1201.

                             57. Defendants violated the provisions of CRS § 8-4-120 by retaliating against Plaintiff for

                         1
                           “No employer shall intimidate, threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate against
                         any employee who has filed any complaint or instituted or caused to be instituted any proceeding under this article or
                         related law or who has testified or may testify in any proceeding on behalf of himself, herself, or another regarding
                         afforded protections under this article.”

ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                                         Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                                    Page 8
 New York, NY 10004
     212.961.7639
www.andersondodson.com
            Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 9 of 10




                                exercising protected rights, by threatening to sue him, for large amounts of money.

                            58. As a result of these violations by Defendants of the anti-retaliation provision of the CWCA,

                                the Plaintiff is entitled to damages in an amount to be determined at trial.


                                                               PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the CWCA;

                                        and

                                (B)     Award Plaintiff liquidated damages in the amount of their unpaid FLSA wages

                                        pursuant to 29 U.S.C. § 216(b); and

                                (C)     Award Plaintiff statutory penalties as provided for by Colorado law; and

                                (D)     Award Plaintiff appropriate damages for the retaliatory acts taken against through

                                        him, including back pay, front pay in lieu of reinstatement, emotional distress, legal

                                        fees, other appropriate actual, general, or compensatory damages, and punitive

                                        damages, in an amount to be determined at trial; and

                                (E)     Award Plaintiff interest; and

                                (F)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (G)     Award such other and further relief as this Court deems necessary and proper.



                                                         DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial

                         by jury on all questions of fact raised by the Complaint.




ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                                       Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 9
 New York, NY 10004
     212.961.7639
www.andersondodson.com
           Case 1:21-cv-02049-CMA-KMT Document 1 Filed 07/29/21 USDC Colorado Page 10 of 10




                                Respectfully submitted, this 29th day of July, 2021.


                                                                         ANDERSONDODSON, P.C.


                                                                         s/ Penn Dodson
                                                                         Penn A. Dodson
                                                                         penn@andersondodson.com
                                                                         11 Broadway, Suite 615
                                                                         New York, NY 10004
                                                                         (212) 961-7639 tel.
                                                                         (646) 998-8051 fax

                                                                         Attorney for Plaintiff




ANDERSONDODSON, P.C.
                         Zamora v. Rocky Mountain Mobile EMS                                       Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                  Page 10
 New York, NY 10004
     212.961.7639
www.andersondodson.com
